          Case 3:20-cv-01548-AHG Document 4 Filed 08/12/20 PageID.13 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANA LINDSEY F.,                                        Case No.: 3:20-cv-01548-AHG
12                                          Plaintiff,       ORDER GRANTING LEAVE TO
     v.                                                      PROCEED IN FORMA PAUPERIS
13
14   ANDREW SAUL, Commissioner of                            [ECF No. 3]
     Social Security,
15
                                          Defendant.
16
17
          I.       BACKGROUND
18
                On August 11, 2020, Plaintiff filed a Complaint seeking judicial review of the
19
     administrative decision denying her application for Social Security benefits. ECF No. 1.
20
     Along with the Complaint, Plaintiff filed a Motion for Leave to Proceed In Forma Pauperis
21
     pursuant to 28 U.S.C. § 1915. ECF No. 3.
22
          II.      LEGAL STANDARD
23
                A motion to proceed IFP presents two issues for the Court’s consideration. First, the
24
     Court must determine whether the applicant has properly shown an inability to pay the
25
     $400 filing fee under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177
26
     (9th Cir. 1999). To that end, each applicant seeking to proceed IFP must provide the Court
27
     a signed affidavit including a statement of all the applicant’s assets. CivLR 3.2(a). Second,
28

                                                         1
                                                                                     3:20-cv-01548-AHG
       Case 3:20-cv-01548-AHG Document 4 Filed 08/12/20 PageID.14 Page 2 of 4



 1   pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), the Court must evaluate whether the Complaint
 2   sufficiently states a claim upon which relief may be granted before the Complaint is served.
 3   See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (“1915(e) not only permits but
 4   requires a district court to dismiss an in forma pauperis complaint that fails to state a
 5   claim.”).
 6      III.     DISCUSSION
 7               A. Motion to Proceed IFP
 8         A person need not be absolutely destitute to proceed in forma pauperis. Adkins v.
 9   E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948). To meet the requirements of 28
10   U.S.C. § 1915(a), “[] an affidavit is sufficient which states that one cannot because of [her]
11   poverty ‘pay or give security for the costs . . . and still be able to provide’ [herself] and
12   dependents ‘with the necessities of life.’” Adkins, 355 U.S. at 339 (internal quotations
13   omitted). To establish poverty, the facts must be stated “with some particularity,
14   definiteness, and certainty.” United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981).
15   District courts must exercise their discretion and evaluate a person’s poverty based upon
16   available facts. Cal. Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991) rev'd on
17   other grounds, 506 U.S. 194 (1993).
18         Plaintiff’s IFP Motion (ECF No. 3) contains a sworn statement consisting of her
19   income and assets. According to her sworn statement, Plaintiff’s income consists of
20   approximately $1,664 per month in long-term disability benefits, and she has not been
21   employed since 2015. Id. at 1-2. Her assets include $35 in personal cash; $982 in checking
22   and savings accounts; and a 2009 Toyota Prius. Id. at 2-3. Plaintiff states that her monthly
23   expenses, including rent, amount to $2,162.50 per month, and that her mother sometimes
24   helps her pay for living expenses. Id. at 4-5.
25         Plaintiff’s monthly expenses outpace her monthly income by approximately $500.
26   Additionally, Plaintiff’s sworn statement shows only $1,017 in immediately available cash.
27   A $400 filing fee would cost her approximately 40% of her current available funds.
28   Therefore, the Court finds Plaintiff has sufficiently shown an inability to pay the filing fee

                                                      2
                                                                                   3:20-cv-01548-AHG
       Case 3:20-cv-01548-AHG Document 4 Filed 08/12/20 PageID.15 Page 3 of 4



 1   without sacrificing the necessities of life. Plaintiff has thus met the required showing of
 2   indigence under Section 1915(a).
 3             B. Screening under 28 U.S.C. § 1915(e)
 4         As discussed above, every complaint filed pursuant to the IFP provisions of 28
 5   U.S.C. § 1915 is subject to a mandatory screening by the Court under Section
 6   1915(e)(2)(B). Lopez, 203 F.3d at 1127. Under that subprovision, the Court must dismiss
 7   complaints that are frivolous or malicious, fail to state a claim on which relief may be
 8   granted, or seek monetary relief from defendants who are immune from such relief. See 28
 9   U.S.C. § 1915(e)(2)(B). Social Security appeals are not exempt from this screening
10   requirement. See Hoagland v. Astrue, No. 1:12-cv-00973-SMS, 2012 WL 2521753, at *1
11   (E.D. Cal. June 28, 2012) (“Screening is required even if the plaintiff pursues an appeal of
12   right, such as an appeal of the Commissioner’s denial of social security disability benefits
13   [under 42 U.S.C. 405(g)].”); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
14   (affirming that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”).
15         Rule 8 sets forth the federal pleading standard used to determine whether a complaint
16   states a claim upon which relief may be granted. Fed. R. Civ. P. 8; see also Ashcroft v.
17   Iqbal, 556 U.S. 662, 678–79 (2009) (“[A] complaint must contain a “short and plain
18   statement of the claim showing that the pleader is entitled to relief.”); Bell Atlantic Corp.
19   v. Twombly, 550 U.S. 544, 555 (2007) (noting that “detailed factual allegations” are not
20   required, but a plaintiff must provide “more than labels and conclusions, and a formulaic
21   recitation of the elements of a cause of action” to justify relief). A proper pleading “does
22   not require detailed factual allegations, but it demands more than an unadorned, the-
23   defendant-unlawfully-harmed-me accusation. A pleading that offers labels and conclusions
24   . . . will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
25   factual enhancement.” Iqbal, 556 U.S. at 678 (internal citations and quotations omitted)
26   (referring to Fed. R. Civ. P. 8). When a plaintiff fails to provide “enough facts to state a
27   claim to relief that is plausible on its face,” the Court must either dismiss a portion, or the
28   entirety of the complaint. Twombly, 550 U.S. at 547; Hoagland, 2012 WL 2521753, at *1.

                                                    3
                                                                                     3:20-cv-01548-AHG
       Case 3:20-cv-01548-AHG Document 4 Filed 08/12/20 PageID.16 Page 4 of 4



 1         Having reviewed Plaintiff’s Complaint, the Court finds Plaintiff has sufficiently
 2   stated a claim upon which relief may be granted. Specifically, Plaintiff appeals the
 3   Commissioner’s     denial   of   her   benefits   application    pursuant   to   42    U.S.C.
 4   § 405(g) on the grounds that: (1) the Administrative Law Judge’s (“ALJ”) finding of non-
 5   disability is not supported by substantial evidence and does not comport with the applicable
 6   law or regulations; (2) the ALJ failed to properly evaluate the medical evidence of record;
 7   (3) the ALJ failed to fully account for all of Plaintiff’s limitations in determining her
 8   Residual Functional Capacity; (4) the ALJ failed to properly evaluate Plaintiff’s subjective
 9   reports of her symptoms and limitations; and (5) the ALJ failed to properly consider
10   Plaintiff’s vocational factors. ECF No. 1 at 2. The Court finds these allegations sufficiently
11   specific to state a claim for reversal or remand of the Commissioner’s decision.
12      IV.    CONCLUSION
13         Based on the foregoing considerations, the Court GRANTS the IFP Motion (ECF
14   No. 3). In accordance with Fed. R. Civ. P. 4(c)(3) and 28 U.S.C. § 1915(d), the Court
15   DIRECTS the Clerk to issue the summons and to send Plaintiff a blank United States
16   Marshal Service (“USMS”) Form 285 along with certified copies of this Order and her
17   Complaint (ECF No. 1). Once Plaintiff receives this “IFP Package,” the Court ORDERS
18   her to complete the Form 285 and forward all documents in the package to the USMS.
19   Upon receipt, the USMS will serve a copy of the Complaint and summons on Defendant
20   as directed by Plaintiff on the USMS Form 285. The United States will advance all costs
21   of service.
22         IT IS SO ORDERED.
23
24   Dated: August 12, 2020
25
26
27
28

                                                   4
                                                                                   3:20-cv-01548-AHG
